Title: Nicholas P. Trist to James Madison, 7 July 1831
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Steam boat Potomac
                                
                                
                            
                        20 miles below WashingtonJuly 7. 1831.
                        I am returning to the City from a trip to the Rip Raps (the most delightful spot, as to atmosphere, I have
                            ever been at) in company with the President, and sit down to scrawl a few lines in the hope of their reaching you in time.
                            I have good grounds for thinking that your presence—if it be only for one or two days—at the
                            approaching meeting of the Visitors will be highly important to the University. If, however,
                            your health be such as to make this too risksome, a letter from you, expressing your views in regard to the Law School and
                            to the raising of the fee of the professional schools to $50 would be the next best thing. It is highly probable that Mr.
                            Johnson will be kept away by the illness of his wife, and in case of division in regard to the Law School, Judge Carr’s
                            vote will be zero. The raising of the fee would probably so greatly reduce the risk to losing
                            the services of some of the most valuable incumbents, as to render it an extremely improbable event. For Mrs Madison
                            & yourself every thing affectionate
                        
                        
                            
                                N. P. T.
                            
                        
                    